Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “at least one selected from the group consisting of polysiloxane compound having a reactive group in a molecule and a hydrolysis product of the polysiloxane compound” is indefinite because “the polysiloxane compound” listed in the second member of the Markush group refers to the first member of the group but the two groups are mutually exclusive. Therefore, the claim is unclear as to what “the polysiloxane compound” refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolison US 6492014.
Regarding claims 1 and 2, Rolison teaches mesoporous composite gels and aerogels having commingled therein a particulate material which may include silica colloids or powders. (Abstract, col. 2, lines 49-59, col. 3, lines 27-42). The gel may be made from a sol that includes a polysiloxane with hydrolysable functional groups (col. 2, l. 39-48) that may be included with guest particles, which may be a colloid of powder (col. 3, l. 18-21). The guest particles may include silica particles (col. 4, l. 31). The process also includes drying a gel (Examples).
Regarding claim 4, the particles may be spherical (col. 10, l. 54-59).
Regarding claim 5, the silica may be amorphous (col. 10, l. 25).
Regarding claim 6, the silica may be colloidal silica (col. 2, l. 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolison US 6492014.
Regarding claim 3, the particle size may be between 1 nm and 100 microns (col. 4, l. 20-25), which overlaps the range of claim 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim WO 2013/118940.
Regarding claim 1, Kim teaches a process of making an aerogel composite by drying a gel (Page 7) having photocatalyst particles, which may include silica (Page 5, Paragraph <29>) with a silicon compound with hydrolysable functional groups (Page 6, Paragraph <33>).
Regarding claim 2, the silicon compound may be a polysiloxane (Page 6, Paragraph <33>).
Regarding claim 3, the particles may be between 10 and 30 nm (Page 11, Paragraph <67>).
Regarding claim 4, the particles may be spherical (Fig. 2(a) - 2(b)).
Regarding claim 7, the drying is performed at subcritical temperature and ambient pressure (Page 7, Paragraph <34>).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO 2013/118940.
Regarding claim 8, Kim teaches the particles may be present in the range of 0.01-10:1 compared to the silica sol, which overlaps the range of silica particles required in claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kim does not expressly state the thermal conductivity coefficient of the product. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731